Citation Nr: 1008450	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, post-operative.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from June 1966 through March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant indicated on his May 2007 VA Form 9 that he 
wished to testify at a Board hearing in Washington, DC.  A 
Central Office hearing was scheduled at the Board in February 
2010 and the Veteran was provided notice of this hearing in 
November 2009.  In January 2010 correspondence, less than two 
weeks before the February 2010 scheduled hearing, the 
Veteran's representative indicated that the Veteran wished to 
cancel his February 2010 hearing in Washington, DC and be 
scheduled for a Travel Board hearing instead.  The Board 
notes that the Veteran failed to file a timely motion for 
rescheduling his Board hearing pursuant to C.F.R. § 20.702(c) 
but nonetheless finds that that good cause has been shown to 
reschedule the hearing.  A review of the claims file shows 
that the Veteran currently resides in Seattle, Washington and 
travel between Seattle, Washington and Washington, DC would 
most likely result in a significant financial burden on the 
part of the Veteran.  Accordingly, the motion to reschedule 
the Veteran for a Travel Board hearing is granted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  All correspondence 
and any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


